 1    Craig Friedberg
      Law Offices of Craig B. Friedberg, Esq.
 2    4760 S Pecos Road, Suite 103
      Las Vegas, NV 89121
 3    Tel. (702) 435-7968
      Email: attcbf@cox.net
 4
      Darren T. Kaplan (pro hac vice forthcoming)
 5    Kaplan Gore LLP
      1359 Broadway Suite 2001
 6    New York, NY 10018
      Tel: (212) 999-7370, ext. 101
 7    Fax (404) 537-3320
      Email: dkaplan@kaplangore.com
 8
      Attorneys for Intervenor Deborah Moss
 9    and Putative Class Members
                                   UNITED STATED DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11

12
      FEDERAL TRADE COMMISSION,                         Case No. 2:12-cv-00536-GMN-VCF
13
                     Plaintiff,
14                                                             STIPULATION AND ORDER
             v.
15
      AMG SERVICES, INC., et al.,
16
                     Defendants.
17

18

19

20          Pending before this Court is proposed intervenor Deborah Moss’s (“Proposed

21   Intervenor’s”) Motion to Modify the Protective Order entered by this Court entered on January

22   11, 2013. (Doc. 1258) Responses to that Motion are due on September 10, 2019. Counsel for
23
     Proposed Intervenor and the Federal Trade Commission (“FTC”) have met and conferred
24
     regarding that Motion and wish to continue to meet and confer. The parties hereto stipulate to
25
     extend the time to respond to the Motion for thirty (30) days in the hope of resolving all issues
26
     between them raised by the Motion. No other litigant in this action has contacted Proposed
27

28   Intervenor’s Counsel with regard to the Motion.
 1           WHEREFORE, the parties hereto respectfully request that the Court approve this
 2   Stipulation and permit any response to the Motion to be filed and served on or before October 10,
 3
     2019.
 4
     DATED this 6th day of September 2019.
 5
     Respectfully Submitted,
 6

 7    By: _/s/Craig B. Friedberg_____________            By: _/s/Kimberly L. Nelson_________
      LAW OFFICES OF CRAIG B. FRIEDBERG                  KIMBERLY L. NELSON
 8    Craig Friedberg                                    Federal Trade Commission
      4760 S Pecos Road, Suite 103                       600 Pennsylvania Ave., NW
 9                                                       Mailstop CC-9528
      Las Vegas, NV 89121                                Washington, DC 20580
      Tel. (702) 435-7968                                knelson@ftc.gov
10
      Email: attcbf@cox.net                              Tel. (202) 326-3304
11                                                       Fax (202) 326-3197
      KAPLAN GORE LLP
12    Darren T. Kaplan (pro hac vice forthcoming)        Attorney for Plaintiff
      1359 Broadway Suite 2001                           Federal Trade Commission
13    New York, NY 10018
      Tel: (212) 999-7370
14
      Fax: (404) 537-3320
15    dkaplan@kaplangore.com

16    Attorneys for Proposed Intervenor Deborah
      Moss and Putative Class Members
17

18
                                          IT IS SO ORDERED.
19

20
                                          __________________________________
                                          UNITED STATES MAGISTRATE JUDGE
21

22                                               9-9-2019
                                          DATED:____________________
23

24

25

26
27

28


                                                     2
